DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on May 10, 2022 is acknowledged.  Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities: at line 11 of claim 1, “[Measurement conditions]” is redundant since the claim already introduces the measurement conditions with “under the following measurement conditions:” at line 10.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/280,557 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2 and 4, claim 1 of the ‘557 application claims a heat-resistant release sheet made of PTFE or modified PTFE wherein the content of a TFE unit in the modified PTFE is 99 mass% or more.  Further, claim 1 of the ‘557 application claims the release sheet is disposed between a compression bonding target and a thermocompression head at the time of thermocompression-bonding the compression bonding target to prevent fixation between the bonding target and the thermocompression head.  As to the surface hardness property measured as an indention degree of 15% or less as set forth in claim 1, the ‘557 application claims a heat-resistant release sheet made of the same claimed and disclosed material (i.e. PTFE or modified PTFE containing 99 mass% or more of TFE units having a thickness of 1 to 50 um).  It follows from a technical and rational basis that the same claimed and disclosed sheet would have the same claimed and disclosed properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/280,551 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 4, claim 1 of the ‘551 application claims a heat-resistant 
release sheet formed of a single-layer heat-resistant resin film having a thickness of 35 um or less, wherein the heat-resistant release sheet is disposed between a compression bonding target and a thermocompression head at the time of thermocompression-bonding the compression bonding target by the thermocompression head to prevent fixation between the compression bonding target and the thermocompression head, and a heat-resistant resin forming the heat-resistant resin film has a melting point of 310 °C or higher and/or a glass transition temperature of 210 °C or higher.  This is a release sheet made of the same claimed and disclosed material.  It follows from a technical and rational basis that the same claimed effects and physical properties would be present in the film.  Further, claim 5 of the ‘551 application claims the indention hardness is within the claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,123,967. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 2 and 4, claims 1 and 3 of the ‘967 patent claim a heat resistant release sheet comprising sintered outer layers of PTFE.  As to the surface hardness property measured as an indention degree of 15% or less as set forth in claim 1, the ‘967 patent claims a heat-resistant release sheet made of the same claimed and disclosed material (i.e. PTFE).  It follows from a technical and rational basis that the same claimed and disclosed sheet would have the same claimed and disclosed properties.  Further, the heat resistant release sheet of the ‘967 patent is capable of being utilized in the manner set forth in claim 1.  As to claim 4, PTFE has the claimed melting point and glass transition temperature.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/280,557 (reference application), as applied to claims 1, 2 and 4 above, and further in view of either one of Tachibana et al. (US 2002/0142153) or Yamamoto et al. (US 4,596,837).
As to claim 3, the ‘557 application claims the heat-resistant release sheet as set forth above.  The application does not claim at least one of the principal surfaces is subjected to a modification treatment for increasing surface hardness.  However, each of Tachibana et al. (Abstract; paragraphs [0008]-[0013], [0010], [0013], [0019], [0023]-[0025], [0034], [0035], and [0040] – add a base layer (11), such as a metal layer, to a layer (12) of PTFE) and Yamamoto et al. (col. 5, lines 25-30) disclose analogous sheets wherein at least one of the principal surface is subjected to a modification treatment that increases surface hardness (note: the metal layer of Tachibana et al. increases hardness and, as evidenced by the instant application (paragraph [0037]), the treatment of Yamamoto et al. will also increase the surface hardness).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of the claims of the ‘557 application and either one of the secondary references and to have modified the surface of at least one layer of the ‘557 application release sheet, for the purpose, as suggested by Tachibana et al., of providing an improved release sheet with desired properties, or for the purpose, as suggested by Yamamoto et al. of providing a layer with improved adhesion on one side (e.g. on the side in contact with a metal mold). 

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/280,551 (reference application), as applied to claims 1 and 4 above, and further in view of either one of Tachibana et al. (US 2002/0142153) or Yamamoto et al. (US 4,596,837).
As to claim 3, the ‘551 application claims the heat-resistant release sheet as set forth above.  The application does not claim at least one of the principal surfaces is subjected to a modification treatment for increasing surface hardness.  However, each of Tachibana et al. (Abstract; paragraphs [0008]-[0013], [0010], [0013], [0019], [0023]-[0025], [0034], [0035], and [0040] – add a base layer (11), such as a metal layer, to a layer (12) of PTFE) and Yamamoto et al. (col. 5, lines 25-30) disclose analogous sheets wherein at least one of the principal surface is subjected to a modification treatment that increases surface hardness (note: the metal layer of Tachibana et al. increases hardness and, as evidenced by the instant application (paragraph [0037]), the treatment of Yamamoto et al. will also increase the surface hardness).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of the claims of the ‘551 application and either one of the secondary references and to have modified the surface of at least one layer of the ‘551 application release sheet, for the purpose, as suggested by Tachibana et al., of providing an improved release sheet with desired properties, or for the purpose, as suggested by Yamamoto et al. of providing a layer with improved adhesion on one side (e.g. on the side in contact with a metal mold). 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,123,967, as applied to claims 1, 2, and 4 above, and further in view of either one of Tachibana et al. (US 2002/0142153) or Yamamoto et al. (US 4,596,837).
As to claim 3, the ‘967 patent claims the heat-resistant release sheet as set forth above.  The patent does not claim at least one of the principal surfaces is subjected to a modification treatment for increasing surface hardness.  However, each of Tachibana et al. (Abstract; paragraphs [0008]-[0013], [0010], [0013], [0019], [0023]-[0025], [0034], [0035], and [0040] – add a base layer (11), such as a metal layer, to a layer (12) of PTFE) and Yamamoto et al. (col. 5, lines 25-30) disclose analogous sheets wherein at least one of the principal surface is subjected to a modification treatment that increases surface hardness (note: the metal layer of Tachibana et al. increases hardness and, as evidenced by the instant application (paragraph [0037]), the treatment of Yamamoto et al. will also increase the surface hardness).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of the ‘967 patent claims and either one of the secondary references and to have modified the surface of at least one layer of the claimed release sheet, for the purpose, as suggested by Tachibana et al., of providing an improved release sheet with desired properties, or for the purpose, as suggested by Yamamoto et al. of providing a layer with improved adhesion on one side (e.g. on the side in contact with a metal mold). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “at ordinary temperature (20°C)”.  The limiting effect of the recitation is unclear.  It is not clear whether “ordinary temperature” is limited to 20°C or whether 20°C is merely an example of an “ordinary temperature”.  If the intent is to limit the temperature to 20°C, the recitation would be clear if it simply recited “at 20°C”.  Conversely, “ordinary temperature”, by itself, would not be clear.  Appropriate correction and clarification is required. Claims 2-4 are rejected as dependent claims

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouchi (JP 2001-164202).
Regarding claims 1, 2 and 4 Kouchi teaches a heat-resistant release sheet (paragraphs [0002], [0026] and [0032]) which is understood to be capable of being disposed between a compression bonding target and a thermocompression head at the time of thermocompression-bonding 5the compression bonding target by the thermocompression head to prevent fixation between the compression bonding target and the thermocompression head comprising a sintered polytetrafluoroethylene (PTFE) layer/sheet (paragraphs [0034], [0035], and [0039]-[0041]).  Claim 2 recites the release sheet may comprise a sheet of PTFE and the melting point and glass transition temperature of PTFE are within the ranges set forth in claim 4. Further, the instant disclosure makes clear that the release sheet may be made of PTFE.  Accordingly, since Kouchi discloses the same claimed and disclosed PTFE sheet it follows from a technical and rational basis, and the evidence of record supports a conclusion, that the PTFE sheet of Kouchi will have the same claimed physical properties (e.g. surface hardness as expressed in an indention degree of 15% or less).

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt et al. (US 3,930,109).
Regarding claim 1, Brandt et al. teach a sintered PTFE film/sheet which is coated with a thin layer of metal, such as nickel (col. 2, lines 10-25; col. 4, lines 1-16; col. 4, line 25-col. 6, line 52; Examples 1-3).  The thickness of the sintered PTFE film/sheet is within the ranges disclosed in the instant specification as being suitable (see paragraph [0039] of the published application).  As such, the sintered PTFE film/sheet of Brandt et al. is understood to be sufficiently heat resistant.  Further, claim 2 recites the release sheet may comprise a sheet of PTFE and the melting point and glass transition temperature of PTFE are within the ranges set forth in claim 4. Further, the instant disclosure makes clear that the release sheet may be made of PTFE.  Accordingly, since Brandt et al. disclose the same claimed and disclosed PTFE sheet it follows from a technical and rational basis, and the evidence of record supports a conclusion, that the PTFE sheet of Brandt et al. will have the same claimed physical properties (e.g. surface hardness as expressed in an indention degree of 15% or less). The sheet of Brandt et al. is understood to be capable of being disposed between a compression bonding target and a thermocompression head at the time of thermocompression-bonding 5the compression bonding target by the thermocompression head to prevent fixation between the compression bonding target and the thermocompression head

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt et al. (US 3,930,109), as applied to claims 1, 2 and 4 above as evidenced by Ito et al. (US 2017/0239632).
As to claim 3, Brandt et al. teach the surface of the PTFE film/sheet has been treated/modified/coated with a thin layer of nickel.  Ito et al. (paragraph [0087[) provide additional evidence that makes clear the inclusion of nickel will increase the hardness of surface.  As such, the scope of the claim is met. 

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 5,510,176).
Regarding claims 1, 2 and 4, Nakamura et al. teach a sintered PTFE sheet having a thickness of 30 um (Examples 1 and 2; Comparative Example 1).  The sheet of Nakamura et al. is understood to be capable of being disposed between a compression bonding target and a thermocompression head at the time of thermocompression-bonding 5the compression bonding target by the thermocompression head to prevent fixation between the compression bonding target and the thermocompression head because the sheet is made of the same claimed and disclosed materials. Claim 2 recites the release sheet may comprise a sheet of PTFE and the melting point and glass transition temperature of PTFE are within the ranges set forth in claim 4. Further, the instant disclosure makes clear that the release sheet may be made of PTFE.  Accordingly, since Nakamura et al. disclose the same claimed and disclosed PTFE sheet it follows from a technical and rational basis, and the evidence of record supports a conclusion, that the PTFE sheet of Nakamura et al. will have the same claimed physical properties (e.g. surface hardness as expressed in an indention degree of 15% or less).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana et al. (US 2002/0142153).
Regarding claims 1, 2 and 4, Tachibana et al. teach a heat-resistant release sheet/film (1) comprising a layer of sintered PTFE (12) and a base layer (11) (Abstract; Figure 1; paragraphs [0010], [0013], [0019], [0034], [0035], [0040]).  The release film is capable of being disposed between a compression bonding target and a thermocompression head at the time of thermocompression-bonding 5the compression bonding target by the thermocompression head to prevent fixation between the compression bonding target and the thermocompression head because it is made of the same claimed and disclosed PTFE. Further, it is disposed as claimed in practice (Figures 2A-2C).  Claim 2 recites the release sheet may comprise a sheet of PTFE and the melting point and glass transition temperature of PTFE are within the ranges set forth in claim 4. Further, the instant disclosure makes clear that the release sheet may be made of PTFE.  Accordingly, since Tachibana et al. disclose the same claimed and disclosed PTFE sheet it follows from a technical and rational basis, and the evidence of record supports a conclusion, that the PTFE sheet Tachibana et al. will have the same claimed physical properties (e.g. surface hardness as expressed in an indention degree of 15% or less).
As to claim 3, the PTFE layer/sheet/film of Tachibana et al. has been treated/modified/coated with a material that increases the surface hardness (paragraphs [0023] - [0025]; e.g. metal – stainless steel). 

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama et al. (US 2003/0062644).
Regarding claims 1, 2 and 4, Oyama et al. teach a sintered PTFE film/sheet with good release properties and improved strength and wear resistance relative to a conventional sintered and skived PTFE film/sheet (paragraphs [0002]-[0008]; [0041]-[0059]; [0063]-[0068], [0073], [0095]-[0100]).  The conventional sheet of PTFE is understood to read upon the claimed and disclosed heat-resistant release sheet as it is made of the same material (e.g. PTFE).  Further, the PTFE sheet/film of Oyama et al. is understood to be more wear resistant and to be stronger than that set forth in the specification.  As such, it follows that under both the background of the invention and the disclosure of the invention of Oyama et al., a PTFE film/sheet having the same claimed properties is disclosed.  Since Oyama et al. disclose the same claimed and disclosed PTFE sheet it follows from a technical and rational basis, and the evidence of record supports a conclusion, that the PTFE sheet of Oyama et al. will have the same claimed physical properties (e.g. surface hardness as expressed in an indention degree of 15% or less). The inventive sheet of Oyama et al. would be expected to have a lower indentation degree than the conventional sheet disclosed by Oyama et al.  Further, the release sheet of Oyama et al. is understood to be capable of being disposed between a compression bonding target and a thermocompression head at the time of thermocompression-bonding 5the compression bonding target by the thermocompression head to prevent fixation between the compression bonding target and the thermocompression head

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742